Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The rejections to Claims 3 and 13 under 35 U.S.C. section 112(b) are withdrawn in light of Applicant’s amendment filed on 8/15/22.

The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (WOOD, Pub. No:  US 2015-0109427; LAROIA, Pub. No:  US 2015-0296149; BERTHILSSON, Pub. No:  US 2018-0124380) does not teach nor suggest in detail the limitations: 
“A system for correcting image data of a plurality of distinct images and generating a plurality of stereoscopic three-dimensional (3D) images, the system comprising: a plurality of distinct imaging devices configured to capture the plurality of distinct images, each distinct imaging device of the plurality of distinct imaging devices comprising a distinct optical chain, each distinct optical chain comprising a distinct set of optical properties, and at least one pair of distinct imaging devices disposed in a stereo relation; and a processor configured by a set of executable instructions, storable in relation to a non-transient memory device, to: receive the image data of the plurality of distinct images captured by the plurality of distinct imaging  devices; and correct the image data of the plurality of distinct images by dynamically adjusting at least one optical property of each distinct set of optical properties of each distinct optical chain in relation to at least one optical property of another distinct set of optical properties of another distinct optical chain, whereby the plurality of stereoscopic 3D images are providable, wherein the processor is further configured to correct the image data in relation to at least one parameter of a vertical alignment disparity, a horizontal alignment disparity, a scale disparity, and a skew disparity, among the plurality of distinct imaging devices by at least one of: dynamically digitally zooming the plurality of distinct images; and dynamically digitally warping the plurality of distinct images, whereby a series of warped homographies is generated for a plurality of distinct focal distances, and whereby a stereo zero-disparity plane is effectively digitally shifted to match the plurality of distinct focal distances” 
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
The closest prior art of record WOOD does not teach or suggest in detail warping homographies, dynamic digital zooming, digitally shifting a stereo zero-disparity plane, distinct optical chains, dynamic digital warping of data, a pair of distinct imaging devices arranged in a stereo relation, or teach dynamically adjusting at least one optical property of each distinct set of optical properties of each distinct optical chain in relation to at least one optical property of another distinct set of optical properties of another distinct optical chain as amended by the Applicant.  
WOOD only discloses a system for correcting image data of a plurality of distinct images and generating a plurality of stereoscopic three-dimensional images by incorporating a plurality of distinct cameras to capture the plurality of distinct images in order to receive the image data of the plurality of distinct images captured by the plurality of distinct imaging devices and correct the image data of the plurality of distinct images such that the plurality of stereoscopic 3D images are providable .  The closest NPL PAN (PAN, “Review of single-camera stereo-digital image correlation techniques for full-field 3D shape and deformation measurement”, 2018) discusses generally stereoscopic 3D data collection, analysis, and processing in image pairs with features of distinct optical property values for different cameras but is silent as to warping homographies, dynamic digital zooming, digitally shifting a stereo zero-disparity plane, distinct optical chains, or dynamic digital warping of data.
Whereas, as stated above, Applicant’s claimed invention recites a system for correcting image data of a plurality of distinct images and generating a plurality of stereoscopic 3D images that includes a distinct optical chain such that each distinct optical chain includes a distinct set of optical properties, and at least one pair of distinct imaging devices disposed in a stereo relation.  The claims further recite dynamically adjusting at least one optical property of each distinct set of optical properties of each distinct optical chain in relation to at least one optical property of another distinct set of optical properties of another distinct optical chain, as well as recite correcting image data via vertical or horizontal alignment disparity, a scale or skew disparity, among the plurality of distinct imaging devices by at least one of: dynamically digitally zooming the plurality of distinct images.  Finally, the claims recite dynamically digitally warping the plurality of distinct images, whereby a series of warped homographies is generated for a plurality of distinct focal distances, and whereby a stereo zero-disparity plane is effectively digitally shifted to match the plurality of distinct focal distances. 
 So as indicated by the above statements, Applicant’s arguments and amendment have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-4, 6-14, 16-20 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN M ADAMS whose telephone number is 571-270-3688.  The examiner can normally be reached on Mon-Thurs from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481